United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40182
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LAURENCIO MARTINEZ-RAMIREZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 2:04-CV-51
                     USDC No. 2:02-CR-289-1
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Laurencio Martinez-Ramirez appeals from the district court’s

denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or

correct his sentence.   Martinez-Ramirez argues that, although

Lazaro Izaguirre was his counsel of record, Roberto Izaguirre was

also acting as his counsel.   Martinez-Ramirez asserts that he

received ineffective assistance of counsel due to the conflict of

interest caused by Roberto’s representation of Martinez-Ramirez’s

codefendant, Everardo Lopez-Garza.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40182
                               -2-

     The district court’s conclusions regarding claims of

ineffective assistance of counsel are mixed questions of law and

fact which this court reviews de novo.   United States v. Bass,

310 F.3d 321, 325 (5th Cir. 2002).   Even if it is assumed that

Martinez-Ramirez has established that Roberto was acting as his

counsel, he has failed to show that an actual conflict of

interest existed regarding Roberto or Lazaro.    United States v.

Infante, 404 F.3d 376, 390-91 (5th Cir. 2005).

     Accordingly, the district court’s judgment is AFFIRMED.